Citation Nr: 1204014	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  08-37 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for lumbosacral degenerative disc disease (DDD).

2.  Entitlement to service connection for a skin condition, to include psoriasiform dermatitis.


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to April 1991 and March 2003 to May 2004, with additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the Veteran's claims of service connection.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claims of service connection for lumbosacral DDD and a skin condition, to include psoriasiform dermatitis.

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Review of the Veteran's service entrance examination was completely negative for any complaints of or previous diagnoses of a back or skin disabilities.

A June 2004 VA outpatient treatment record, one month after his period of active duty ended, notes that the Veteran complained of back pain.  Additionally, a September 2005 record noted that the Veteran was on medication for back pain.  A June 2004 private treatment record shows that the Veteran saw a physiatrist and was ordered physical therapy for his back pain.  Additionally, a December 2006 radiology report diagnosed the Veteran with lumbosacral degenerative disc disease.   

A September 2005 and April 2006 VA outpatient treatment records note that the Veteran had severe pruritic multiple red bumps on the trunk, back, and arms.  In a January 2008 VA record, the Veteran reported itching for the past two years since September 2005, just after returning from one year of active duty in Iraq.  The doctor noted that the Veteran had hives, and was previously treated as if he had scabies.  The assessment concluded that the Veteran had cholinergic urticaria.  The Veteran was directed to avoid heat, use Claritin before exertion, and to use a cold water bath to reduce body temperature.  Additionally, the doctor noted that the Veterans condition may have been developed after intense heat exposure at Iraq since there was no family history or personal history previous to Iraq.  The Veteran's private treatment records show that he was seeing a dermatologist since August 2005.  In a March 2007 private treatment record, the Veteran was diagnosed with psoriasiform dermatitis. 

Additionally, on the December 2009 Substantive Appeal, the Veteran stated that while he was in Iraq he was exposed to high temperatures from the climate and from the machines he worked with daily.  Additionally, he noted that in the process of washing the uniforms and clothing of thousands of soldiers, he had direct contact with dirty uniforms that he didn't know what type of contaminates they were exposed to.  Furthermore, he stated that he could now not be in a hot environment and could not bathe in hot water because it activates a rash and itching in the upper part of his body.  


VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).

Although the Veteran has provided competent reports of continuity of symptomatology and that he is being treated for back and skin disabilities, VA has neither afforded the Veteran an examination nor solicited a medical opinion as to the onset and/or etiology of the Veteran's back and skin disabilities.  Although the Veteran has been seeking treatment from the VA and private physicians for these conditions, it remains unclear to the Board whether the Veteran's back and skin disabilities are related to any aspect of his military service.  A medical opinion regarding a diagnosis and etiology of the Veteran's back and skin conditions are therefore necessary to make a determination in this case.  See 38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, a remand is also necessary to obtain outstanding VA and private medical records.  The record reflects that the Veteran was receiving periodic treatment for his back and skin disabilities from private physicians through March 2007, and at the VA through January 2008.  However, it is unclear whether the Veteran continued to seek any VA and/or private treatment for his conditions after that time.  Because it appears that there may be outstanding private medical records dated after March 2007 and VA medical records dated after January 2008 that may contain information pertinent to his claims, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records dated from January 2008 to the present.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed condition.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) After the foregoing, the RO/AMC should schedule the Veteran for an orthopedic VA examination to assess the nature and etiology of his back disability, to include lumbosacral degenerative disc disease.  The claims file should be made available to and reviewed by the examiner.  All necessary tests, including x-rays, should be conducted.

The examiner should diagnose any back disability found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current back disability, to include lumbosacral DDD, had its onset in service or is related to any in-service disease, event, or injury.

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, VA outpatient treatment records, private treatment records, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Additionally, the RO/AMC should schedule the Veteran for a VA examination to assess the nature and etiology of his skin condition, to include psoriasiform dermatitis and cholinergic urticaria.  The claims file should be made available to and reviewed by the examiner.  All necessary tests should be conducted.

The examiner should diagnose any skin disability found to be present.  Additionally, the examiner should opine as to whether it is at least as likely as not that any current skin disability, to include psoriasiform dermatitis and cholinergic urticaria, had its onset in service or is related to any in-service disease, event, or injury, to include high heat conditions in Iraq or from washing machines, and/or any contaminant on dirty clothing. 

In offering these opinions, the examiner should specifically acknowledge and comment on the evidence of record, such as service treatment records, VA outpatient treatment records (to include the January 2008 report), private treatment records, December 2008 Substantive Appeal, and any other relevant information.  Additionally, the examiner should discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinions to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5) After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If a claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


